PER CURIAM.
Appellant Nicole Renee Henderson appeals the trial court’s order that revoked her probation on six different grounds, three related to new law violations and three for the nonpayment of sums required by the probation order. We affirm without comment the trial court’s finding that Ms. Henderson violated her probation by committing the new law violations. We conclude, however, that the trial court improperly found Ms. Henderson to have violated probation on the three grounds related to the nonpayment of certain fees and costs. Although the State presented evidence tending to show that Ms. Henderson had the means to pay, the trial court failed to make explicit findings of willfulness as required by the caselaw. See Del Valle v. State, 80 So.3d 999, 1011, 1015 (Fla.2011); Giambrone v. State, 109 So.3d 1279, 1280 (Fla. 1st DCA 2013).
Because it is clear from the record that the trial court would have revoked Ms. Henderson’s probation based solely on her new law violations (probation condition five), we affirm the revocation of her probation. See Boyer v. State, 39 So.3d 374, 375 (Fla. 1st DCA 2010); Jenkins v. State, 24 So.3d 752 (Fla. 1st DCA 2009). But we remand with instructions for the trial court to strike from the order the violations relating her nonpayment of financial obligations (probation condition ten).
BENTON, SWANSON, and OSTERHAUS, JJ. concur.